United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3931
                                    ___________

B. J. Griffith; Gordon Griffith;      *
Delta Waste Recovery, Inc.,           *
                                      *
            Appellants,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Arkansas Department of Pollution      *      [UNPUBLISHED]
Control and Ecology; East Arkansas    *
Planning and Development District;    *
East Arkansas Regional Solid Waste    *
Management District,                  *
                                      *
            Appellees.                *
                                 ___________

                              Submitted: May 14, 1999

                                   Filed: August 10, 1999
                                    ___________

Before WOLLMAN, Chief Judge, BEAM, and MURPHY, Circuit Judges.
                             ___________

PER CURIAM.

     B.J. Griffith, Gordon Griffith, and Delta Waste Recovery, Inc., appeal from the
judgment of the district court1 granting the appellees’ separate motions to dismiss.

      1
        The Honorable Susan Webber Wright, Chief Judge, United States District Court
for the Eastern District of Arkansas.
Having reviewed the parties’ briefs, we conclude that the court correctly analyzed the
relevant legal principles as they apply to the facts of the case. Because an extended
opinion would have no precedential value, we affirm without further discussion. See
8th Cir. R. 47B.

      The judgment is affirmed.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-